EXHIBIT 10.1



Restricted Stock Unit Award Agreement
Under the Director Award Program


EMCOR GROUP, INC.
301 Merritt Seven
Norwalk, Connecticut 06851-1092


Agreement made as of this 23rd day of October, 2014, between EMCOR GROUP, INC.,
a Delaware corporation (the “Company”) and John W. Altmeyer, (the
“Participant”).
 
1.   Restricted Stock Unit Award.
 
The Participant is hereby awarded, pursuant to the Company’s 2010 Incentive Plan
(the “Plan”) and the Director Award Program established under the Plan (the
“Program”), and subject to their terms, a Restricted Stock Unit (“RSU”) award
(the “Program Award”) as hereinafter described. The Program Award gives the
Participant the conditional right to receive, without payment but subject to the
conditions and limitations set forth in this Agreement, the Program and the
Plan, (i) 4,295 Shares (the “Basic Shares”) and (ii) an additional whole number
of Shares (rounded down to the nearest whole number) (the “Dividend Equivalent
Shares”) equal in value (determined as hereinafter provided) to the dividends,
if any, that would have been paid with respect to the Basic Shares had the Basic
Shares been issued to the Participant on the date hereof. For purposes of (ii),
the number of Dividend Equivalent Shares with respect to any dividend shall be
calculated as of the date on which the dividend is paid to holders of Company
common stock. For the avoidance of doubt, no Shares (including Dividend
Equivalent Shares) shall be payable in respect of the Program Award if the
Program Award is forfeited, and no Dividend Equivalent Shares shall be payable
in respect of any dividend for which the record date falls on or after the date
on which the Participant or other person entitled to the Basic Shares becomes
the record owner of such Shares for dividend record-date purposes. Except as
otherwise expressly provided, all terms used herein shall have the same meaning
as in the Program and the Plan.
 
2.    Vesting.
 
This Program Award shall vest at the time that is immediately prior to the
earliest to occur of the following: (A) the first (1st) anniversary of the
effective date of this Agreement; (B) the death of the Participant while serving
on the Board; (C) the resignation of the Participant from the Board for reasons
of permanent disability (as determined by the Committee).
 
Upon any termination of a Participant’s services with the Board, all RSUs then
held by the Participant that have not previously vested (determined after taking
into account the previous paragraph) shall be immediately forfeited.

3.    Delivery of Shares.
 
Subject to Section 4 below, the Company shall effect delivery of the Shares with
respect to this Program Award to the Participant (or, in the event of the
Participant’s death, to the person to whom the Program Award has passed by will
or the laws of descent and distribution) on October 23, 2019. No Shares will be
issued pursuant to this Program Award unless and until all legal requirements
applicable to the issuance or transfer of such Shares have been complied with to
the satisfaction of the Committee.
 
4.    Dividends; Other Rights.
 
The Program Award shall not be interpreted to bestow upon the Participant any
equity interest or ownership in the Company or any Affiliate prior to the date
on which the Company delivers Shares to the Participant. The Participant is not
entitled to vote any Shares by reason of the granting of this Program Award or
to receive or be credited (other than as provided in Section 1 above) with any
dividends declared and payable on any Share prior to the delivery of such
Shares.
 
5.   Certain Tax Matters.
 
The Participant expressly acknowledges that because this Program Award consists
of an unfunded and unsecured conditional promise by the Company to deliver
Shares in the future, subject to the terms hereof, it is not possible to make a
so-called “83(b) election” with respect to the Program Award. By accepting this
Program Award, the Participant agrees to be responsible for all taxes (including
any withholding taxes) to which he may be subject by reason of the vesting of or
payment under the Program Award.
 
6.    Nontransferability.
 
Neither this Program Award nor any rights with respect thereto may be sold,
assigned, transferred (other than by will or the laws of descent and
distribution), pledged or otherwise encumbered, except as the Committee may
otherwise determine.
 
7.    Effect on Right to Be Continued as a Director.
 
This Program Award shall not confer upon the Participant any right to be
continued as a director of the Company or derogate from any right of the Company
or its stockholders to decline to nominate the Participant for election as a
director, to decline to elect Participant as a director, or, subject to the
provisions of the bylaws of the Company and applicable law, to remove
Participant as a director, with or without cause.
 
8.    Amendments.
 
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing.

9.    Governing Law.
 
This Agreement shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.


The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.



   
EMCOR GROUP, INC.
                       
 
 
By:
/s/ Anthony J. Guzzi
     
Name: Anthony J. Guzzi
Title: President and Chief Executive Officer










Agreed and Accepted:                              /s/ John W. Altmeyer      
 John W. Altmeyer      










